237 Or. 503 (1964)
392 P.2d 458
MARR ET AL
v.
THORNTON ET AL
Supreme Court of Oregon.
Argued May 11, 1964.
Ballot title revised May 14, 1964.
Donald S. Richardson and Richard R. Carney, Portland, argued the cause for appellants. With them on the briefs were Green, Richardson, Green & Griswold, and Carney & Snashall, Portland.
Walter L. Barrie, Assistant Attorney General, Salem, argued the cause for respondents. With him on the brief was Robert Y. Thornton, Attorney General, Salem.
Before McALLISTER, Chief Justice, and ROSSMAN, *504 PERRY, SLOAN, O'CONNELL, GOODWIN and DENECKE, Justices.
BALLOT TITLE REVISED.
McALLISTER, C.J.
On March 27, 1964 an initiative petition for a constitutional amendment to be referred to the people of the state was filed with the Secretary of State, and on April 8, 1964, the Attorney General returned the following ballot title therefor:
BALLOT TITLE
"`RIGHT - TO - WORK' CONSTITUTIONAL AMENDMENT.
PURPOSE: Prohibits requiring labor organization membership, payment of dues or approval to secure or hold a job. Provides for criminal penalties, damages, court injunctions for violations."
The petitioners being dissatisfied with the ballot title provided by the Attorney General for the initiative measure, on April 27, 1964 appealed to this court by a petition praying for a different title.
Petitioners contend that the ballot title returned by the Attorney General is unfair in that the words "right-to-work" are in fact a slogan which amount to an argument for the measure and are likely to create prejudice. Petitioners also object to the connotation of the words "to secure or hold a job", and argue that those words do not describe the purpose of the amendment as fairly as the words of the amendment itself.
We find merit in petitioners' criticism of the ballot title, especially in the use of the phrase "right-to-work", *505 and, therefore, certify to the Secretary of State a ballot title for the amendment reading as follows:
BALLOT TITLE
"CONSTITUTIONAL AMENDMENT PROHIBITING UNION SECURITY CONTRACTS.
PURPOSE: Prohibits requiring union approval, or union membership, or payment of union dues, as condition of employment. Provides criminal penalties, damages, and injunction relief for violations."
The ballot title is certified as stated herein.